Citation Nr: 9903860	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric condition.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for left knee 
disability.

4.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1990 to April 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the appellant's claims for 
service connection for a psychiatric disorder, low back and 
bilateral knee conditions.


FINDINGS OF FACT

1.  Diagnoses of alcohol abuse, adjustment disorder with 
mixed disturbance of emotions and conduct, marital problems, 
and personality disorder (borderline/dependent) were made 
during the appellant's period of active service.  Diagnosis 
of personality disorder, not otherwise specified, with 
passive dependent passive aggressive features was made after 
service.

2.  There is no competent medical evidence of record that the 
appellant currently manifests an acquired psychiatric 
disorder.

3.  There is no competent evidence that the appellant 
currently manifests any residual disability stemming from in- 
service treatment for low back pain.

4.  There is no competent evidence that the appellant 
currently manifests any residual disability stemming from 
collateral ligament strain of the right knee treated during 
active service.

5.  There is no competent evidence that the appellant 
currently manifests any residual disability stemming from 
left medial collateral ligament strain treated during active 
service

CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder is not well grounded, and there is no 
further statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a low back 
disability is not well grounded, and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for a left knee 
disability is not well grounded, and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for a right knee 
disability is not well grounded, and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that he is entitled to 
service connection for a psychiatric disorder which was first 
manifested during active service.  Additionally, he contends 
that he has residual disability stemming from in- service 
injuries of both knees and his lower back.

During his appearance before the RO in May 1997, the 
appellant testified that he entered the Army with the intent 
of making military service his career.  For the first four 
years, he was in the infantry and he received all of his 
promotions on time.  He wanted to be more than a foot soldier 
and he was sent to school to train for an occupational 
specialty of preventative medicine.  He received a degree 
from that school, and he was ranked fourth in his class.  He 
was then transferred to Fort Bragg and it was during this 
transition period that he first experienced problems.  He had 
a new commander and he started to have problems.  At one 
point, he informed his commander that he wanted to commit 
suicide and he was sent to a mental health advisor.  However, 
his session was very short, he was sent back to work and he 
was not rescheduled for any more appointments.  About a month 
and a half later, he boiled up to the point where he self- 
inflicted an injury to his eye.  He was sent to the hospital 
where he stayed for about a week.  He was considered 
dangerous and he was restricted from seeing his wife.  He 
wanted to transfer to another unit, but his commander told 
him that he had already been a big enough problem and that he 
was going to be discharged.  He was told by treating 
physicians that he had a developmental abnormality.  His wife 
testified that she was approached by a counselor with regard 
to their marital relationship but she indicated to them that 
his problems stemmed from his job.  She did notice that her 
husband did develop depression and low self-esteem during 
active service.  Additionally, he once tried to commit 
suicide by locking himself in the garage with the car 
running.

The appellant also testified to pain in his back during 
service which became increasingly more painful with each 
parachute jump he made.  It was a type of incapacitating pain 
which he instantly felt with each jump, but would go away 
with an hour or two of bedrest.  He injured his right knee 
during basic training, and it seemed like the more he did 
physical training, the more the knee would hurt.  He had a 
little bit of knee pain while in jump school, but not as much 
as in basic.  He the spent the next three years off of jump 
status and he had no real difficulty with his knees during 
this time period.  However, once he resumed jumping, he began 
to experience pain in both knees.  He indicated that his left 
knee locks, and prevents him from driving a car with a 
clutch.  He had not missed any days of work, however, due to 
problems with his back or knees.  He indicated that he 
treated these conditions with soaking or rubbing when he came 
home at night, and that he awoke in the morning without any 
problems.

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

A psychotic disorder may also be presumed a service- 
connected disability, if the evidence shows that such disease 
became manifest to a degree of 10 percent within one year 
from the appellant's separation from active service, even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.309(a) (1998).  However, a 
personality disorder is not a disease or injury within the 
meaning of VA laws and regulations, and is not the type of 
disease or injury- related defect to which the presumption of 
soundness can apply.  38 C.F.R. § 3.303(c) (1998); Winn v. 
Brown, 8 Vet.App. 510, 516 (1996).

As detailed below, the appellant fails to present competent 
medical evidence that he currently suffers from an acquired 
psychiatric disorder.  Additionally, he fails to present any 
competent medical evidence that current disabilities of 
either knee or of the lower back exist.

Service medical records show that, on June 19, 1990, the 
appellant sought treatment for complaint of right knee pain 
upon running, marching or standing for prolonged periods of 
time.  Physical examination was remarkable for labored gait 
and tenderness of the collateral ligament upon palpation.  
Otherwise, the right leg was intact with range of motion 
within normal limits.  Diagnosis was of a collateral ligament 
strain, and he was treated with Motrin and strength 
exercises.  He was also placed on a 5 day profile.  On June 
25, 1990, he returned with complaint of right knee pain.  He 
indicated that his right knee had felt better but became very 
painful after parachute training.  Physical examination was 
unremarkable, and diagnosis again was of collateral ligament 
strain.  Treatment consisted of Motrin, continued strength 
exercises and another profile for 5 days. 

In November 1993, the appellant presented to the emergency 
room for complaint of left knee pain.  He indicated that he 
sustained a lateral force injury to the left knee while 
playing speedball.  Initially he was unable to straighten the 
leg, but after walking his leg movement increased.  Physical 
examination revealed apparent decrease in weight bearing of 
the left leg and was remarkable for full range of motion with 
pain, diminished muscle strength, tenderness along the medial 
joint line, minimal ecchymosis at the medial aspect and 
positive valgus stress test.  X- ray examination was negative 
for fracture, and joint space was within normal limits.  
Diagnosis was of left medial collateral ligament strain.  
Physical examination of the right knee was unremarkable.  He 
was prescribed crutches, an ace bandage, ice treatments and 
Motrin.

From February 26 to February 28, 1996, the appellant 
underwent inpatient treatment following an incident of self- 
inflicted trauma to both eyes.  On discharge, principal 
diagnosis was of alcohol abuse and secondary diagnoses 
included adjustment disorder with mixed disturbance of 
emotions and conduct, marital problems, and personality 
disorder (borderline/dependent).  He was released to 
outpatient treatment for help with improving his coping 
skills, utilizing support appropriately, complying with major 
life changes, managing his anger and staying sober.  On 
February 29, to March 1, 1996, he once again underwent 
inpatient treatment based upon a principal diagnosis of 
alcohol abuse and secondary diagnoses of adjustment reaction 
with mixed emotional features, marital problems, and 
personality disorder.  A consultation sheet from the 528th 
combat stress clinic, dated March 8, 1996, reveals referral 
to the mental health clinic based upon diagnoses of 
personality disorder, not otherwise specified, adjustment 
disorder "DM," and alcohol abuse.

Also in March 1996, the appellant was treated for complaint 
of low back pain which occurred with strenuous exercise or 
lifting.  Physical examination revealed a lower back which 
was tender to touch, but there was no pain with range of 
motion.  Assessment was of a lower back strain.  He was 
treated with Motrin for pain, back strengthening exercises 
and restriction from heavy lifting for 5 days.

On VA general medical examination, dated in July 1996, the 
appellant complained of a locking left knee and a painful 
right knee.  He indicated that his back normally did well, 
but it would get sore if he did too much.  He treated his 
back off and on with anti- inflammatory medicines.  
Examination of the lumbosacral spine revealed forward flexion 
up to 95 degrees, backward extension up to 35 degrees, 
bilateral flexion up to 40 degrees and bilateral rotation up 
to 35 degrees.  There was no severe pain or spasm elicited, 
and x- ray examination was negative for significant bone or 
joint abnormality.  Examination of bilateral knees revealed 
full extension at 0 degrees with extension to 140 degrees.  
All ligaments were intact, and there was no complaint of 
joint line pain.  He was able to stand on his toes and heel, 
and he could also squat.  His neurologic system was within 
the limits of normal.  X- ray examination of both knees was 
negative for bone or joint abnormalities, and both knees 
looked normal.  Diagnosis was of low back pain with normal 
examination, right knee pain with normal examination and left 
knee pain with normal examination.

On VA neuropsychiatric examination, dated in July 1996, the 
appellant reported that his main problems occurred while he 
was in service.  He had difficulty with dealing with his 
commander and others, and he became depressed how things were 
going.  At one point he had thought that he was going to be 
transferred and he became more hopeful.  However, orders were 
changed so that he stayed with his unit.  He started hitting 
himself in the face and he became suicidal.  He was 
hospitalized briefly and underwent a course of outpatient 
therapy.  He was hospitalized again after becoming depressed 
and suicidal again.  He had been told that he was a 
rehabilitative failure and that he needed to leave the 
service due to his personality disorder.  He seemed to 
realize that he did not handle situations and relationships 
well, and he felt that his commander was overly critical.  
His wife indicated that he was a very negative person with 
very low self- esteem.  He was very forgetful and was very 
dependent upon her.  He didn't seem to care about his 
appearance or much about life.  His family had about given up 
trying to help him.  He took a Prozac- type medication in the 
past, but it didn't seem to help much.

On mental status examination, the appellant was pleasant and 
cooperative.  He was not hostile or belligerent.  He related 
in a very passive dependent fashion.  He was not 
manipulative, but he was fairly negative.  Speech showed good 
vocabulary, good rate and tone, and good grammar.  He did not 
have loose associations, flight of ideas or pressured speech.  
He also did not have hallucinations, delusions, paranoia or 
ideas of reference.  Answers were goal directed.  He had a 
mild depressed affect which also seemed to be fairly passive 
affect.  He was not very anxious.  He was oriented and alert.  
Diagnosis was of personality disorder, not otherwise 
specified with passive dependent passive aggressive features.

In the instant case, the evidence shows that the appellant 
suffers not from an acquired psychiatric disorder, but, 
instead, from a personality disorder.  Diagnoses consistent 
with personality disorder were made during and after service.  
Under the laws and regulations of VA, personality disorders 
are not considered disabilities for which compensation may be 
awarded.  See 38 C.F.R. § 3.303(c) (1998); Winn v. Brown, 8 
Vet.App. 510, 516 (1996).  There is no competent evidence of 
record which shows past or current diagnoses of an acquired 
psychiatric disorder.  Therefore, the Board finds no basis 
upon which service connection is warranted.  The claim is not 
plausible, and is denied.

With respect to the appellant's claim for service connection 
for both right and left knee disability, service records do 
show treatment for collateral ligament strain of the right 
knee in June 1990, as well as treatment for medial collateral 
ligament strain of the left knee in November 1993.  Beyond 
these two in- service treatments for knee pain, there is no 
other record of in- service complaint, treatment 
manifestation or diagnosis of residual disability of either 
knee either during service.

Post- service, he has complained of left knee locking and 
right knee pain, however, VA physical and x- ray examination, 
dated in July 1996, indicated normal examinations of both 
knees.  The Board is cognizant of the appellant's complaint 
of bilateral knee pain, to include his testimony regarding 
the continuity of knee problems beginning in service and 
continuing to the present.  However, a well grounded claim 
requires more than bare assertions relating claimed in- 
service or postservice symptomatology to a medical diagnosis 
of chronic knee disability.  See 38 C.F.R. § 3.303(b)(1998); 
Savage v. Gober, 10 Vet.App. 488 (1997).  While the appellant 
is deemed competent to relate symptoms he experiences with 
both of his knees prior to, during, and subsequent to 
military service, he is not competent to speak to matters of 
medical causation or diagnosis.  Grottveitt, 5 Vet.App. 91 
(1993).  In the absence of competent medical evidence of a 
current, chronic disability of either knee, the Board is 
unable to conclude that, postservice, he suffers from 
residual disability of either knee.  This being the case, the 
Board concludes that the knee injuries incurred in service 
were acute and transitory and resolved without any residual 
disability.  In view of the fact that the appellant fails to 
satisfy the Caluza and Brammer requirement for medical 
evidence of current disability, the claims for service 
connection for left and right knee disability are not 
plausible, and must be denied as not well grounded.

Finally, with respect to the claim for service connection for 
low back disability, the Board notes that the appellant did 
indeed receive treatment for low back strain just prior to 
his discharge from active service in March 1996.  The Board 
also recognizes his complaint of recurring back pain since 
his discharge from service.  However, recent VA physical and 
x- ray examination of the lumbosacral spine indicated a 
normal examination of the low back.  As indicated above, his 
assertions relating in- service low back injury with post- 
service symptomatology, in and of themselves, are 
insufficient to well ground this claim.  See 38 C.F.R. 
§ 3.303(b)(1998); Savage, 10 Vet.App. 488 (1997).  
Accordingly, the Board concludes that the low back injury 
incurred during service was acute and transitory and resolved 
without any residual disability.  As such, the claim for 
service connection for low back disability is not plausible, 
and must be denied as not well grounded.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
those claims are not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  Here, the appellant has 
limited the availability of the evidence of record due to his 
failure, without good cause shown, to report to a second VA 
mental disorders examination as well as a scheduled hearing 
before a member of the Travel Board.  See 38 C.F.R. § 3.655 
(1998) (where, without good cause shown, an appellant fails 
failure to report for examination, the claim shall be rated 
based on the evidence of record); see also 38 C.F.R. 
§ 20.702(d) (1998) (where, without good cause, an appellant 
fails to appear for a scheduled hearing before the Board, the 
claim will be processed as though the request had been 
canceled).  Furthermore, the appellant has not referenced any 
existing evidence which arguably would well ground the claim.  
For these reasons, the Board is of the opinion that VA has no 
further duty under 38 U.S.C.A. § 5103(a).  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996); see also Wood v. Derwinski, 1 
Vet.App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).

Accordingly, the Board must deny the appellant's claims of 
service connection for an acquired psychiatric disorder, left 
knee disability, right knee disability, and low back 
disability.  See Edenfield v. Brown, 8 Vet.App. 384 (1996) 
(en banc) (disallowance of a claim as not well grounded 
amounts to a disallowance of the claim on the merits based on 
insufficiency of evidence).


ORDER

A well grounded claim of service connection for an acquired 
psychiatric disability not having been submitted, the claim 
is denied.

A well grounded claim of service connection for a left knee 
disability not having been submitted, the claim is denied.

A well grounded claim of service connection for a right knee 
disability not having been submitted, the claim is denied.

A well grounded claim of service connection for a low back 
disability knee disability not having been submitted, the 
claim is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

